DATED 8 September 2009

TRILLIANT EXPLORATION CORP (1)

and

WELLGATE INTERNATIONAL LIMITED (2)

 

--------------------------------------------------------------------------------

AGREEMENT

for the sale and purchase of shares in

BOZEL SA



--------------------------------------------------------------------------------

GSC Solicitors LLP

31-32 Ely Place

London EC1N 6TD

Tel: 020 7822 2222

Ref: JHB KJ

--------------------------------------------------------------------------------




 

 

 

 

THIS AGREEMENT is dated 8 September 2009

 

 

 

 

BETWEEN:

 

 

 

 

(1)

TRILLIANT EXPLORATION CORP a company formed and existing under the laws of
Nevada USA whose principal office is at 545 Eighth Avenue Suite 401 New York New
York 10018, United States of America (the “Purchaser”); and

 

 

 

 

(2)

WELLGATE INTERNATIONAL LIMITED a Company registered under the laws of the
British Virgin Islands whose registered office is at PO Box 3136 24 De Castro
Street Wickhams Cay 1 Road Town Tortola British Virgin Islands (the “Seller”).

 

 

 

 

NOW IT IS AGREED as follows:

 

 

 

 

1.

DEFINITIONS

 

 

 

 

In this Agreement:

 

 

 

 

1.1

“Agreement” means this Agreement;

 

 

 

 

1.2

“Bozel Disclosure Letter” means the Disclosure Letter to be delivered by the
Sellers to the Purchaser at Completion making disclosures against the Warranties
in the agreed form;

 

 

 

 

1.3

“Bozel Warrants” means the warrants to subscribe for shares created pursuant to
various Warrant Instruments dated 31 January 2008 and 1 July 2008, said warrants
issued to Trafalgar Specialised Investments Fund, Crastvell Trading Limited and
others entitling Warrant Holders to subscribe for shares in Bozel, and which
warrants, if fully exercised, would give Warrant Holders approximately 45% of
the Sale Shares on a fully diluted basis;

 

 

 

 

1.4

“Breach” means any instance of the Warranty being untrue, incorrect or
misleading in any respect;

 

 

 

 

1.5

“Certificates of Good Standing and Incumbency” means certificates of Good
Standing and Incumbency, or the equivalents of such certificates, for the
Company and the Subsidiaries and the Purchaser and its subsidiaries;


--------------------------------------------------------------------------------




 

 

 

 

1.6

“Company” means, Bozel SA, a company organized under the laws of Luxembourg;

 

 

 

 

1.7

“Completion” means completion of the sale and purchase of the Sale Shares;

 

 

 

 

1.8

“Completion Date” means 16 September 2009;

 

 

 

 

1.9

“Confidential Information” means all information not at present in the public
domain used in or otherwise relating to the business, customers or financial or
other affairs of the relevant company including, without limitation, information
relating to:

 

 

 

 

 

(a)

the marketing of any products or services including, without limitation,
customer names and lists and any other details of customers, sales targets,
sales statistics, market share statistics, prices, pricing methods, discount
practices, market research reports and surveys, and advertising or other
promotional materials; and

 

 

 

 

 

(b)

future projects, business development or planning, commercial relationships and
negotiations;

 

 

 

 

1.10

“Consideration” means the consideration for the sale and purchase of the Sale
Shares amounting to Eighty Million Dollars ($80,000,000) to be settled by the
issue of the Consideration Shares to be delivered to the Seller pursuant to the
provisions of clauses 5.1 below;

 

 

 

 

1.11

“Consideration Shares” means Common Shares in the capital of the Purchaser to
the value of Eighty Million Dollars ($80,000,000) to be delivered to the Seller
and Warrant Holders who have accepted the Offer to Warrant Holders and exercised
their respective conversion rights or such lesser amount having regard to the
provisions of Clauses 3.4 – 3.6 below based on the average volume weighted price
of the Company’s shares during the 20 trading day period prior to Completion;

 

 

 

 

1.12

“CVRD” means Compagnia de Vale do Rio Dolce, a company registered in Brazil;

 

 

 

 

1.13

“CVRD Indemnity” means the Indemnity given by CVRD (known as Vale under the
terms of the Original Acquisition Agreement);

 

 

 

 

1.14

“Debenture” means the Debenture in the agreed form to be executed by the Company
to secure repayment of the Loan and all interest and other charges thereunder;

 

 

 

 

1.15

“Dollar or $” means the lawful currency of the United States of America;


--------------------------------------------------------------------------------




 

 

 

 

1.16

“Encumbrance” means any mortgage, charge, pledge, lien, option, restriction,
right of first refusal, right of pre-emption, third party right or interest, any
other encumbrance or security interest of any kind, and any other type of
preferential arrangement (including, without limitation, title transfer and
retention arrangements) having a similar effect;

 

 

 

 

1.17

“Loan” means the loan in the sum of $20 million to be advanced by the Purchaser
to the Company on or before Completion pursuant to the provisions of Clauses 5.3
– 5.6 below;

 

 

 

 

1.18

“Offer to Warrant Holders” means the offer to Warrant Holders to purchase all
and any shares in the Company that may be issued and allotted as a result of the
Warrant Holders converting their respective Bozel Warrants into shares in the
capital of the Company, said offer to be made by the Purchaser in accordance
with the terms of the Bozel Warrants and pursuant to the provisions of Clause
3.4 below; which offer shall remain in effect for 30 days from the date of the
signature of this Agreement;

 

 

 

 

1.19

“Offer Letter” means the Offer letter dated 30 August 2009 from the Purchaser to
the Seller outlining the sale and purchase envisaged under the terms of this
Agreement;

 

 

 

 

1.20

“Original Acquisition Agreement” means the acquisition agreement between the
Company and CVRD relating to the sale and purchase of Bozel Mineracao SA dated
12 February 2008;

 

 

 

 

1.21

“Parties” means the parties to this Agreement and “Party” means each such party
severally;

 

 

 

 

1.22

“Purchaser’s Solicitors” means GSC Solicitors, 31-32 Ely Place, London, EC1N
6TD;

 

 

 

 

1.23

“Sale Shares” means the shares in issue in the capital of the Company owned by
the Seller comprising 100% of the issued share capital of the Company or as the
case may be the enlarged issued and allotted share capital of the Company that
may be issued and allotted as a result of conversion of the Bozel Warrants
following the issue of the Offer to Warrant Holders;

 

 

 

 

1.24

“Secured Indebtedness” means all sums due and payable by the Company to
Trafalgar Capital Specialised Investment Fund and Crastvell Trading Limited;


--------------------------------------------------------------------------------




 

 

 

 

1.25

“Subsidiaries” means Bozel Mineracao SA, Bozel Europe SAS and Bozel LLC which
are each 100% owned by the Company;

 

 

 

 

1.26

“Trilliant Disclosure Letter” means the disclosure Letter to be delivered by the
Purchaser to the Seller at Completion making disclosures against the Warranties
in the agreed form;

 

 

 

 

1.27

“Warrant Holders” means holders of the Bozel Warrants;

 

 

 

 

1.28

“Warranties” means the mutual warranties, representations and undertakings set
out in Schedule 1 below;

 

 

 

 

2.

INTERPRETATION

 

 

 

 

In this Agreement:

 

 

 

 

2.1

words importing the singular shall include the plural and vice versa;

 

 

 

 

 

2.1.1

words importing any gender shall include all other genders;

 

 

 

 

 

2.1.2

words importing the whole shall be treated as including reference to any part of
the whole;

 

 

 

 

 

2.1.3

reference to a Recital or Clause is to the relevant recital or clause of this
Agreement; and

 

 

 

 

 

2.1.4

reference to this Agreement or to any other document is a reference to this
Agreement or to that other document as modified, amended, varied, supplemented,
assigned, novated or replaced from time to time;

 

 

 

 

2.2

Headings used in this Agreement shall not affect its construction or
interpretation;

 

 

 

 

2.3

Words and phrases defined in any part of this Agreement bear the same meanings
throughout this Agreement; and

 

 

 

 

2.4

Except as specifically stated in this Agreement any action required to be
performed by a party to this Agreement which is required to be performed on a
day which is not a business day shall be performed by the close of business on
the immediately following business day.


--------------------------------------------------------------------------------




 

 

 

 

3.

SALE AND PURCHASE

 

 

 

 

3.1

The Seller shall sell, as beneficial owner, with full title guarantee and the
Purchaser shall purchase the Sale Shares free from all Encumbrances, including
without limitation any claims, charges, liens, equities or other encumbrances,
and together with all rights attached thereto including the rights to receive
any dividend declared but unpaid with effect from Completion.

 

 

 

 

3.2

The Seller hereby waives all pre-emption rights which it has in relation to the
Sale Shares pursuant to the Articles of Association of the Company or otherwise
and in relation to the sale of the Sale Shares to the Purchaser.

 

 

 

 

3.3

The Seller covenants, save to the extent that Warrant Holders may have rights in
respect of the Sale Shares, that the full legal and beneficial interest in the
Sale Shares will be transferred to the Purchaser at Completion on the terms set
out in this Agreement.

 

 

 

 

3.4

The Purchaser shall make the Offer to Warrant Holders immediately following
signing and exchange of this Agreement offering to purchase all of the Sale
Shares, assuming full conversion of Bozel Warrants, for the Consideration.

 

 

 

 

3.5

In the event any of the Warrant Holders elect not to participate in the proposed
sale and purchase of the Sale Shares or take no action to respond to the Offer
to Warrant holders as envisaged under the terms of this Agreement the
Consideration and the number of Consideration Shares shall be adjusted
accordingly on a pro rata basis.

 

 

 

 

3.6

For the avoidance of doubt the Warrant Holders not participating in the sale and
purchase following expiry of the Offer to Warrant Holders shall no longer have
any right to participate in the Sale and purchase envisaged under the terms of
this Agreement.

 

 

 

 

3.7

The Purchaser covenants with the Seller not to issue and allot any new shares in
the capital of the Purchaser between signing, exchange and Completion of this
Agreement without first securing the written approval of any proposed allotee to
the transaction contemplated by this Agreement including the appointment of
Michel Marengere as Chairman and Chief Executive Officer of the Purchaser.


--------------------------------------------------------------------------------




 

 

 

 

4.

CONDITIONS

 

 

 

 

4.1

This Agreement is conditional upon: the Parties carrying out mutual legal,
financial, geological and engineering due diligence into the affairs and
business carried on by the Company and the Subsidiaries and the Purchaser and
its subsidiaries (as the case may be); each party securing all relevant
shareholder, regulatory and other approvals to enable the transactions
contemplated by this Agreement to proceed; and the satisfaction of all
requirements and delivery of all funds and documents pursuant to Section 6 of
this Agreement.

 

 

 

 

4.2

Between execution of this Agreement and exchange and Completion of the Agreement
the Parties and their advisors shall carry out mutual due diligence and in the
event any material issue arises concerning due diligence or the ability of
either party to perform pursuant to Section 6 herein, either Party acting in
good faith may on notice in writing terminate this Agreement in which case
neither Party shall have any further obligation to the other.

 

 

 

 

4.3

The Offer to Warrant Holders and Completion of this Agreement is conditional
upon the Purchaser purchasing not less than 66% of the issued capital of the
Company after exercise of the Bozel Warrants on a fully diluted basis.

 

 

 

 

5.

CONSIDERATION AND LOAN

 

 

 

 

5.1

The Consideration payable to the Seller and the Warrant Holders who convert
their respective Bozel Warrants into shares in the capital of the Company for
the Sale Shares shall, subject to any adjustment pursuant to the provisions of
clauses 3.4 – 3.6 above, amount to Eighty Million Dollars ($80,000,000) payable
by the issue and allotment of the Consideration Shares..

 

 

 

 

5.2

At Completion the Purchaser shall advance the Loan to the Company.

 

 

 

 

5.3

The Loan shall subsist for a term of one year and shall carry an interest
coupon, at the rate of not to exceed 14% per annum. In addition, the Loan may
contain other terms and conditions consistent with market terms generally
available for a loan of this type.

 

 

 

 

5.4

As security for the Loan the Company shall execute the Debenture on drawdown of
the Loan.


--------------------------------------------------------------------------------




 

 

 

 

5.5

The Loan shall be applied in paying the Secured Indebtedness and to provide
working capital for the Company.

 

 

 

 

6.

COMPLETION

 

 

 

 

6.1

Completion shall take place at the offices of the Purchaser’s Solicitors on the
Completion Date, or at such other location as mutually agreed upon by the
Parties.

 

 

 

 

6.2

At Completion the Seller shall deliver to the Purchaser:

 

 

 

 

 

6.2.1

share certificates for the Sale Shares together with Stock Transfer Forms duly
signed in favour of the Purchaser;

 

 

 

 

 

6.2.2

the Certificates of Incorporation of the Company and the Company’s Statutory
Books Minute Books, books of account and other customary records and papers of
the Company and the Subsidiaries;

 

 

 

 

 

6.2.3

a copy of the Memorandum and Articles of Association of the Company;

 

 

 

 

 

6.2.4

all statutory papers for the Subsidiaries together with share certificates in
the name of the Company;

 

 

 

 

 

6.2.5

a Certificates of Good Standing and Incumbency; and

 

 

 

 

6.2.6

a capitalization table showing the capital structure of the Company immediately
preceding Completion on a fully diluted basis.

 

 

 

 

6.3

At Completion the Seller shall procure that the Directors of the Company shall
convene and hold a meeting of the Board of Directors of the Company at which the
Directors shall:

 

 

 

 

 

6.3.1

in the case of the Company, vote in favour of the registration of the Purchaser
as member of the Company in respect of the Sale Shares;

 

 

 

 

 

6.3.2

appoint William Lieberman as director of the Company with immediate effect and
approve the resignations of such persons as directors and secretary as may be
required by the Purchaser provided however that Michel Marengere shall remain a
Director, Chairman and CEO of the Company and the Subsidiaries, and as Chairman
and Chief Executive Officer of the Purchaser on mutually agreed terms;


--------------------------------------------------------------------------------




 

 

 

 

 

6.3.3

approve the Loan and the execution of the Debenture and any other letters or
deeds of priority with other secured lenders to the Company; and

 

 

 

 

 

6.3.4

Approve the repayment of the Secured Indebtedness set out in the Offer Letter.

 

 

 

 

6.4

At Completion the Purchaser shall convene and hold a meeting of the Board of
Directors of the Purchaser at which time the director of the Purchaser shall
approve the issue and allotment of the Consideration Shares and appoint Michel
Marengere as Chief Executive Officer and Chairman of the Purchaser with
immediate effect. At Completion the Purchaser shall deliver to Seller written
consent of a majority of Purchaser’s shareholders in accordance with Section
78.330 of the Nevada General Corporation Law, to elect Michel Marengere as
Director of the Purchaser with immediate effect.

 

 

 

 

6.5

At Completion the Purchaser shall advance the Loan proceeds to the Company.

 

 

 

 

6.6

Within sixty (60) calendar days of Completion, the Seller will deliver to the
Purchaser financial statements of the Company which financial statements will be
audited by a Public Company Accounting Oversight Board (“PCAOB”) member firm,
and which financial statements will be approved by said PCAOB member firm for
filing by the Purchaser with the United States Securities and Exchange
Commission in a report on Form 8-K, 10-Q, 10-K, or such other forms as the
Purchaser deems necessary and advisable.

 

 

 

 

7.

WARRANTIES

 

 

 

 

7.1

In consideration of the Purchaser agreeing to enter into this Agreement, the
Seller, save as disclosed in the Bozel Disclosure Letter, and to the extent
already indemnified under the CVRD Indemnity, represents, warrants and
undertakes to the Purchaser that each of the Warranties applicable to the Seller
is true, complete and accurate in all respects and is not misleading and the
Seller agrees and acknowledges that the Purchaser is entering into this
Agreement in reliance on the Warranties and that the Purchaser may treat the
same as conditions of this Agreement.

 

 

 

 

7.2

In consideration of the Seller agreeing to enter into this Agreement, the
Purchaser save as disclosed in the Trilliant Disclosure Letter represents,
warrants and undertakes


--------------------------------------------------------------------------------




 

 

 

 

 

to the Seller that each of the Warranties applicable to the Purchaser is true,
complete and accurate in all respects and is not misleading and the Purchaser
agrees and acknowledges that the Seller is entering into this Agreement in
reliance on the Warranties and that the Seller may treat the same as conditions
of this Agreement.

 

 

 

 

7.2

Each of the Warranties shall be separate and independent and shall not be
limited by reference to any other paragraph or sub-paragraph or anything in this
Agreement. Liability under any Warranty shall not in any way be modified or
discharged by Completion and insofar as any warranty is expressed to relate to
the Company it shall also relate to the Subsidiaries and to the extent any
warranty is expressed to relate to the Purchaser it shall also relate to the
Purchaser’s subsidiaries.

 

 

 

 

7.3

The Seller agrees with the Purchaser for itself and as trustee for the Company
and its officers and employees to assign to the Purchaser all the rights,
remedies or claims which they may have in respect of any misrepresentations or
inaccuracies in or omissions from any information or advice supplied or given by
the Company or any of the officers, employees or agents of the Company and on
which the Seller has relied in giving the Warranties, and/or entering into this
Agreement and/or the other documents to be entered into on Completion provided
however it is accepted that such officers and employees may have the benefit of
indemnity insurance which will be kept in force for a minimum of 3 years.

 

 

 

 

7.4

The Purchaser agrees with the Seller for itself to assign to the Purchaser all
the rights, remedies or claims which they may have in respect of any
misrepresentations or inaccuracies in or omissions from any information or
advice supplied or given by the Purchaser or any of the officers, employees or
agents of the Purchaser and on which the Purchaser has relied in giving the
Warranties, and/or entering into this Agreement and/or the other documents to be
entered into on Completion provided however it is accepted that such officers
and employees may have the benefit of indemnity insurance which will be kept in
force for a minimum of 3 years.

 

 

 

 

7.5

Claims may be made by either party under the Warranties whether or not the other
party knew or could have discovered (whether by any investigation made by it or
on its behalf into the affairs of the Company or the Purchaser or otherwise)
prior to signing this Agreement that any of the Warranties have not been
complied with or carried out or are otherwise untrue or misleading.


--------------------------------------------------------------------------------




 

 

 

 

7.6

The Parties mutually covenant with and undertake to each other to indemnify each
other against all losses, costs, charges and expenses (including without
limitation all legal and accountancy expenses) which either party may incur,
whether before or after the start of any action, in connection with the
investigation or settlement of a claim in respect of a Breach or an alleged
Breach or the enforcement of a settlement and legal proceedings against the
other party in respect of a Breach or an alleged Breach.

 

 

 

 

7.7

All sums payable under this Agreement shall be paid free and clear of all
deductions or withholdings whatsoever save only as may be required by law in
which case the other party shall be obliged to pay to the relevant person such
sums as will after such deduction or withholding has been made leaves that
person with the same amount as it would have been entitled to receive in the
absence of any such requirement to make a deduction or withholding.

 

 

 

 

8.

NO RESCISSION

 

 

 

 

8.1

Neither the Seller nor the Purchaser shall be entitled to rescind this Agreement
after Completion.

 

 

 

 

9.

RIGHTS OF THIRD PARTIES

 

 

 

 

9.1

A person who is not a party to this Agreement has no rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce, or to enjoy the benefit of, any
term of this Agreement but this does not affect any right or remedy of a third
party which exists or is available apart from that Act.

 

 

 

 

10.

ASSIGNMENT

 

 

 

 

10.1

No Party to this Agreement shall, without the prior written consent of all other
Parties assign, transfer or otherwise delegate (in whole or in part) or charge
or deal in any other manner with the benefit of this Agreement or any of the
rights under it.


--------------------------------------------------------------------------------




 

 

 

 

11.

SEVERANCE

 

 

 

 

11.1

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:

 

 

 

 

 

11.1.1

the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

 

 

 

 

 

11.1.2

the legality, validity or enforceability in any other jurisdiction of that or
any other provision of this Agreement.

 

 

 

 

12.

ENTIRE AGREEMENT

 

 

 

 

12.1

This Agreement, and the documents referred to in it, constitute the entire
agreement and understanding of the Parties and supersedes any previous agreement
between the Parties relating to the subject matter of this Agreement.

 

 

 

 

12.2

No reliance on other statement:

 

 

 

 

 

The Purchaser and the Seller each acknowledge and agree that in entering into
this Agreement, and the documents referred to in it, neither of them rely on,
and shall have no remedy in respect of, any statement, representation, warranty
or undertaking (whether negligently or innocently made) of any person (whether a
party to this Agreement or not) other than as expressly set out in this
Agreement. Nothing in this Clause shall, however, operate to limit or exclude
any liability for fraud.

 

 

 

 

13.

SURVIVAL OF OBLIGATIONS

 

 

 

 

 

Notwithstanding Completion each and every right and obligation of the Purchaser
and the Seller under this Agreement shall, except in so far as fully performed
at Completion, continue in full force and effect.

 

 

 

 

14.

FURTHER ASSURANCE

 

 

 

 

 

The Seller hereby undertakes with the Purchaser at the request and cost and
expense of the Seller to do or to procure to be done all such further acts and
things and execute or procure to be executed all such further deeds and
documents as may be reasonably necessary or desirable fully and effectively to
vest in the Purchaser the legal and beneficial ownership of the Sale Shares and
the benefits of this Agreement and,


--------------------------------------------------------------------------------




 

 

 

 

 

pending such vesting, the Seller shall hold the Sale Shares and benefits in
trust for the Purchaser and shall receive all monies in connection therewith as
trustee of the Purchaser and shall account to the Purchaser forthwith on
receipt.

 

 

 

 

15.

AMENDMENTS, WAIVERS AND REMEDIES

 

 

 

 

15.1

No amendment or variation of this Agreement or any of the documents referred to
in it shall be effective unless contained in a written instrument signed by or
on behalf of each of the Parties.

 

 

 

 

15.2

Waivers and remedies:

 

 

 

 

 

15.2.1

The rights of each Party under this Agreement:

 

 

 

 

 

 

(a)

may be exercised as often as necessary;

 

 

 

 

 

 

(b)

are cumulative and not exclusive of its rights under the general law; and

 

 

 

 

 

 

(c)

may be waived only in writing and specifically;

 

 

 

 

 

15.2.2

Delay in exercising or non-exercise of any right under this Agreement is not a
waiver of that right; and

 

 

 

 

 

15.2.3

Partial exercise of any right under this Agreement shall not preclude any
further or other exercise of that right or any other right under this Agreement.

 

 

 

 

16.

SUCCESSORS

 

 

 

 

16.1

This Agreement shall be binding on the Seller and his executors, personal
representatives and successors whomsoever and, unless the context otherwise
requires, references to the Seller shall include references to such executors,
personal representatives and successors; and

 

 

 

 

16.2

This Agreement shall be binding on, and shall ensure for the benefit of, any
person to whom any right and/or obligation is validly assigned or transferred
pursuant to Clause 10.


--------------------------------------------------------------------------------




 

 

 

 

17.

COSTS, CHARGES AND EXPENSES

 

 

 

 

17.1

The Purchaser and the Seller shall each pay their own costs, charges and
expenses relating to the negotiation, preparation, execution and implementation
of this Agreement and of each document referred to in this Agreement.

 

 

 

 

18.

NOTICES & ANNOUNCEMENTS

 

 

 

 

18.1

Any notice or communication to be given under, or in connection with the matters
contemplated by, this Agreement shall be in writing and signed by or on behalf
of the party giving it.

 

 

 

 

18.2

Any notice or communication referred to in Clause 18.1 shall be served by
delivering it personally or sending it by pre-paid recorded delivery or
registered post or by fax to the address and for the attention of the relevant
Party set out in Clause 18.4 (or as otherwise notified by that party under this
Agreement).

 

 

 

 

18.3

Any notice or communication referred to in Clause 18.1 shall be deemed to have
been received:

 

 

 

 

 

18.3.1

if delivered personally, at the time of delivery; and

 

 

 

 

 

18.3.2

in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting provided that if deemed receipt occurs after 5pm on a business
day, or on a day which is not a business day, the notice shall be deemed to have
been received at 9am on the next business day.

 

 

 

 

18.4

The addresses of the Parties for the purposes of Clause 18.2 are:


 

 

 

     The Purchaser

 

 

Address: 

Trilliant Exploration Corp.,

 

545 Eighth Avenue Suite 401

 

New York New York 10018, United States of America


 

 

With a copy to: 

Befumo & Schaeffer, PLLC,

 

2020 Pennsylvania Ave, Suite 840,

 

Washington, DC 20006


--------------------------------------------------------------------------------




 

 

 

The Seller

 

 

 

Address: 31-32 Ely Place, London, EC1N 6TD


 

 

With a copy to: 

Joseph P. Galda, General Counsel

 

497 Delaware Avenue

 

Buffalo, New York 14202


 

 

 

 

 

or such other address as may be notified in writing from time to time by the
relevant Party to the other Parties.

 

 

18.5

Any notice or communication given under this Agreement shall not be validly
served if sent by electronic mail or fax/facsimile.

 

 

 

 

18.6

The Parties shall as soon as practicably possible in line with any regulatory
requirements following signing and exchange of this Agreement prepare and make
appropriate and mutually approved announcements endorsed by Board approval to
the market and other interested parties of the transactions contemplated
pursuant to the terms of this Agreement.

 

 

 

 

19.

COUNTERPARTS

 

 

 

 

19.1

This Agreement may be executed in any number of counterparts and by the Parties
on different counterparts, but shall not be effective until each Party has
executed at least one counterpart; and

 

 

 

 

19.2

Each counterpart shall constitute an original of this Agreement but all the
counterparts shall together constitute one and the same agreement.

 

 

 

 

20.

CONFIDENTIALITY

 

 

 

 

20.1

For the purpose of assuring to the Purchaser the full benefit of the Sale Shares
and the goodwill and in consideration of the agreement of the Purchaser to
purchase the Sale Shares on the terms hereof, the Seller agrees as a separate
and independent agreement that it will not at any time hereafter use, divulge or
communicate to any person any confidential information concerning the business,
accounts, financial or contractual arrangements or other dealings, transactions
or affairs of the Purchaser and/or the Company which may be within or which, in
the course of matters arising under this


--------------------------------------------------------------------------------




 

 

 

 

 

Agreement, may come to their knowledge, and that they will use all reasonable
endeavours to prevent the use, publication or disclosure of any Confidential
Information concerning such matters or any of them and not do anything to harm
the goodwill of the Group.

 

 

 

 

20.2

Each party shall treat as strictly confidential all information received or
obtained as a result of entering into or performing this Agreement which relates
to:

 

 

 

 

 

20.2.1

the provisions or the subject matter of this Agreement or any document referred
to herein;

 

 

 

 

 

20.2.2

the negotiations relating to this Agreement or any document referred to herein;
and

 

 

 

 

 

20.2.3

(in the case of the Seller only) the Purchaser’s group.

 

 

 

 

20.3

Each party may disclose information which would otherwise be confidential if and
to the extent:

 

 

 

 

 

20.3.1

required by the law of any relevant jurisdiction or pursuant to an order of a
court of competent jurisdiction;

 

 

 

 

 

20.3.2

required by any securities exchange or regulatory or governmental body to which
any party is subject to, wherever situated, whether or not the requirement for
information has the force of law;

 

 

 

 

 

20.3.3

that the information is disclosed on a strictly confidential basis to the
professional advisers, auditors and/or bankers of that party;

 

 

 

 

 

20.3.4

that the information has come into the public domain through no fault of that
party;

 

 

 

 

 

20.3.5

that the other parties to this Agreement have given prior written approval to
the disclosure, such approval not to be unreasonably withheld or delayed; or

 

 

 

 

 

20.3.6

required to enable that party to enforce its rights under this Agreement,

 

 

 

 

 

 

provided that any such information disclosed pursuant to paragraphs 20.3.1 and
20.3.2 shall be disclosed only after notice to the other parties to this
Agreement.


--------------------------------------------------------------------------------




 

 

 

The restrictions contained in this Clause 20 shall continue to apply after the
date hereof without limit in time and notwithstanding the termination or
expiration of this Agreement.

 

 

21.

GOVERNING LAW AND JURISDICTION

 

 

21.1

This Agreement shall be governed by and construed in accordance with the law of
England; and

 

 

21.2

The Parties submit to the non-exclusive jurisdiction of the Courts of England as
regards any claim, dispute or matter arising out of or relating to this
Agreement or its implementation or effect. The Purchaser hereby designates,
empowers and appoints the Purchaser’s Solicitors to receive for it and on its
behalf service of process issued out of the English Courts in any legal action
or proceedings arising out of or in connection with this Agreement; provided,
however that in the event that the Purchaser’s Solicitors receive any service of
process they immediately deliver a copy of such process to the addresses
designated in Section 18.4 hereof.

THIS AGREEMENT is entered into by the parties on the date first written above.

 

 

 

SIGNED by

)

 

William Robert

)

 

Lieberman

)

/s/ William R Lieberman

for and on behalf of

)

--------------------------------------------------------------------------------

TRILLIANT EXPLORATION

)

 

CORP

)

 

 

 

 

SIGNED by

)

 

Michel Marengere

)

/s/ Michel Marengere

for and on behalf of

)

--------------------------------------------------------------------------------

WELLGATE INTERNATIONAL

)

 

LIMITED

)

 


--------------------------------------------------------------------------------



SCHEDULE 1

Warranties

 

 

 

1.

All information contained in this Agreement and all other information relating
to the Company and the Purchaser given by the Seller or the Seller’s accountants
or the Seller’s Solicitors to the Purchaser or the Purchaser’s accountants or by
the Purchaser or the Purchaser’s accountants or the Purchaser to the Seller or
the Seller’s accountants is true, accurate and complete in every respect and
there is no fact or matter which renders any such matters or information untrue,
incomplete or misleading or the disclosure of which might reasonably affect the
willingness of the Purchaser to purchase the Sale Shares or the Seller to accept
delivery of the Consideration Shares on the terms of this Agreement.

 

 

 

2.

In each case the Parties haves full power and authority to enter into and
perform this Agreement and this Agreement constitutes valid and binding
obligations on the each of the Parties in accordance with its terms.

 

 

 

3.

Neither entering into this Agreement nor performing the obligations referred to
in those agreements has resulted or will result in the breach of any obligation
of either party under:

 

 

 

 

3.1

its memorandum or articles of association, statutes, bye laws or other terms of
charter or corporate regulation;

 

 

 

 

3.2

the memorandum or articles of association, statutes, bye-laws or other terms of
charter or corporate regulation of the Company;

 

 

 

 

3.3

any law or any order, judgment or decree of any court or governmental agency; or

 

 

 

 

3.4

any contract, undertaking or agreement.

 

 

 

4.

The Sale Shares constitute the whole of the allotted and issued share capital of
the Company and are fully paid up.

 

 

 

5.

The Seller is the beneficial owner and registered holder of the Sale Shares
which have been issued in proper legal form free from all Encumbrances and
together with all rights attached or accruing in or to them.


--------------------------------------------------------------------------------



 

 

 

6.

The Seller is entitled to transfer the full legal and beneficial ownership of
the Sale Shares to the Purchaser on the terms of this Agreement without the
consent of any third party and the Purchaser is entitled to issue and allot the
Consideration Shares and deliver the full legal and beneficial ownership of the
Consideration Shares free of Encumbrances and together with all rights attached
or accruing in or to them to the Seller on the terms of this Agreement without
the consent of any third party.

 

 

 

7.

No person has the right (whether actual or contingent) to call for the creation,
allotment, issue, sale or transfer of any share or loan capital under any option
or other agreement, arrangement or commitment (including without limitation, any
conversion rights and rights on realisation of security,) or to require any loan
or share capital to be put under option and no person has claimed to be entitled
to any of the foregoing.

 

 

 

8.

All returns, particulars, resolutions and other documents required to be
delivered on behalf of the Company and the Purchaser to the Registrar of
Companies or other authority have been properly made and delivered and were when
so made and delivered accurate and complete.

 

 

 

9.

The statutory books, books of account, registers and other records of the
Company and the Purchaser are up-to-date and maintained in accordance with all
applicable legal requirements on a proper and consistent basis and contain
complete and accurate records of all matters required to be disclosed or dealt
with in them.

 

 

 

10.

No notice or allegation has been received that any of the statutory books or
other records of the Company or the Purchaser is incorrect or should be
rectified.

 

 

 

11.

Neither the Company nor the Purchaser is a party to any litigation or
arbitration proceedings or any proceedings before any tribunal, assessor or
expert in any jurisdiction and there are no proceedings of any of the aforesaid
kind pending or threatened either by or against the Company or the Purchaser and
there are no facts or circumstances which are likely to give rise thereto nor is
there any dispute with any revenue authority in relation to the affairs of the
Company or the Purchaser.

 

 

 

12

No liability has been incurred by the Company or the Purchaser for breach of any
contract of service or for services, for redundancy payments, protective awards
or for compensation for wrongful or unfair dismissal or for failure to comply
with any order for the reinstatement or re-engagement of any director or
employee or for any other


--------------------------------------------------------------------------------



 

 

 

 

liability accruing from the termination of any contract of employment or for
services nor has any event occurred which would or might give rise to any such
liability.

 

 

 

13.

No distress, execution or other process has been levied in respect of the
Company or the Purchaser which remains undischarged and there is no unsatisfied
judgment or Court order outstanding against the Company or the Purchaser.

 

 

 

14.

No receiver or manager has been appointed of the whole or any part of the assets
or undertakings of the Company or the Purchaser.

 

 

 

15.

No meeting has been convened at which a resolution will be proposed, no
resolution has been passed, no petition has been presented and no order has been
made for the winding up of the Company or the Purchaser.


--------------------------------------------------------------------------------